Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/7/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11060775 in view of Taira et al. (US PG Pub 20020178738), hereinafter referred to as Taira. Although the claims at issue are not identical, they are not patentably distinct from each other because difference in limitations of the claims can be shown to be obvious in view of Taira.

Claim 1 differs from the allowed claims 1, 8 and 14 in that it requires responsive to a determination that refrigerant within the HVAC system is not leaking, returning to the monitoring step.

Taira teaches that the control section detects that refrigerant has not leaked, the system continues to detect for a leak (paragraph 3, Figure 4, where in response to NO in S2 the system goes back to S1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Taira when no leak is detected in the allowed claims in the step of determining when no leak is detected to then return to the step of determining until a leak is  detected since it has been shown that combining prior art elements to yield predictable results is obvious whereby returning to the determining step would allow for continuous monitoring of the system and discovery of a leak early.

The limitations of the present claims 2-5 are present in the allowed claims 1, 8 and 14 as modified and are rejected as such.
	Claim 6-9 of the present claims are rejected in view of allowed claims 3-6 as modified respectively.  Claim 6 is also rejected in view of claim 16 and claim 7 is rejected in view of claim 15, each as modified.  Claim 6 is also rejected in view of claim 8, claim 7 is rejected in view of claim 9, claim 8 is rejected in view of claim 10, and claim 9 is rejected in view of claim 11 respectively of the allowed claims.

Claim 19 differs from the allowed claims 1, 8 and 14 in that it requires responsive to a determination that refrigerant within the HVAC system is not leaking, returning to the monitoring step.

Taira teaches that the control section detects that refrigerant has not leaked, the system continues to detect for a leak (paragraph 3, Figure 4, where in response to NO in S2 the system goes back to S1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Taira when no leak is detected in the allowed claims in the step of determining when no leak is detected to then return to the step of determining until a leak is  detected since it has been shown that combining prior art elements to yield predictable results is obvious whereby returning to the determining step would allow for continuous monitoring of the system and discovery of a leak early.
Claim 20 is also rejected in view of claims 1, 8 and 14 as modified.

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11060775.

Claim 10-14 are rejected in view of 1, 6 and 14 of the allowed claims as the entirety of the present limitations can be found in the allowed claims.
Claim 15 is rejected in view of claims 3, 8 and 16 of the allowed claims.
Claim 16 is rejected in view of claims 4, 9, and 15 of the allowed claims.
Claim 17 is rejected in view of claims 5 and 10 of the allowed claims.
Claim 18 is rejected in view of claims 6 and 11 of the allowed claims.

Allowable Subject Matter
Claims 1-20 would be allowable if the rejection for double patenting was resolved.  The claims are allowed for containing the allowable subject matter of the parent application, for which the claims were rejected in view of double patenting.  The closest prior art, all of which is part of the prosecutorial history of the parent application, is Takayuki et al. (JPH07159010), Kazuhisa et al (EP 0719995), Kuhlman (US Patent No. 4437868), Sakae (US PG Pub 20190390877) and Street (US PG Pub 2004016253).  The use of the second temporary outlet to dissipate leaked refrigerant outdoors separate from the exhaust fan reads over the prior art in combination with the rest of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763